Citation Nr: 1753226	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-00 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to January 15, 2016 and 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty with the United States Army from May 1968 to March 1971, with service in Germany and the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in pertinent part, denied entitlement to a disability rating in excess of 30 percent for PTSD.

In September 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development, and the case has now been returned for appellate consideration.

In an April 2016 rating decision issued during the pendency of the appeal, the AOJ increased the disability evaluation for PTSD to 70 percent effective January 15, 2016, the date of the Veteran's most recent VA examination.  


FINDINGS OF FACT

1.  Prior to January 15, 2016, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

2.  From January 15, 2016, the Veteran's PTSD was not manifested by total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, disorientation to time and place, and memory loss. 



CONCLUSIONS OF LAW

1.  For the period prior to January 15, 2016, the criteria for a disability rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  For the period after January 15, 2016, the criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b): 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to higher ratings for his PTSD.  In particular, he maintains that during the initial period on appeal his PTSD warranted a rating of at least 50 percent.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DC). When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Under the general rating formula for mental disorders, a 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms listed after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  VA is not required to find the presence of all, most, or even some of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating and permits consideration of other symptoms particular to each veteran and disorder and the effect of those symptoms on the Veteran's social and work situation.  Id.  Indeed, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).
 
In this case, the Veteran asserts that he is entitled to higher disability ratings than currently assigned for his service-connected PTSD, evaluated as 30 percent disabling prior to January 15, 2016, and 70 percent disabling thereafter.

A.  Period prior to January 15, 2016

The Veteran was first diagnosed with PTSD following a February 2011 VA examination.  At the time of the examination, the Veteran reported longstanding problems with sleep disturbance, irritability, and social isolation due to his experiences in the military.  He said he thought about Vietnam a lot and was afraid of the dark due to a military sexual trauma he experienced while serving in Germany.  The Veteran reported a history of self-medicating with alcohol, but he said he ultimately gave it up and had not touched a drink in years.  The Veteran did not exhibit impairment of thought process or communication, nor did he report delusions or hallucinations, nor any suicidal or homicidal ideations.  He reported some problems with short term memory.  He reported being anxious and irritable, but he did not report panic attacks.  The Veteran stated he did not like to talk about Vietnam or watch war movies or news stories about war, and also did not like to talk about sexual abuse or anything to do with homosexuality.  The examiner noted that the Veteran's PTSD symptoms required continuous medication.

Regarding social and occupational impairment, the Veteran reported family problems due to his irritability and social isolation.  The Veteran had a lengthy civilian career as a truck driver, which he liked because he could isolate himself.  He left that job due to physical limitations.  The examiner concluded that the Veteran's quality of life was fair and opined that had the Veteran continued to work, he would have  experienced some occasional decrease in work efficiency or intermittent periods or inability to perform occupational tasks due to PTSD.  

VA treatment records show that following his PTSD diagnosis, the Veteran began regular treatment for his symptoms.  In a June 2011 VA treatment note, the Veteran reported a week of increased PTSD symptoms, including flashbacks, hallucinations, and self-isolation.  However, after a week, the symptoms stopped.  

VA treatment records show that in 2012, the Veteran successfully completed a PTSD group therapy program, during which he focused on coping with symptoms of avoidance, sleep disturbance, irritability, and anger.  In a December 2012 VA treatment note, the Veteran was observed to be happier with his life situation, as he and his wife had recently relocated to a place where he was able to get out more and be around more people.  He was reported to be doing well.

In a February 2013 VA treatment note, the Veteran expressed increased anxiety over his upcoming VA examination, during which he would be discussing his military sexual trauma.  He reported increased social isolation.

The Veteran underwent another VA examination in March 2013.  During the examination, the Veteran exhibited a depressed mood: "I don't feel like living a whole lot longer, I'm prepared to die any day.  I'm not interested in killing myself; I just don't have a desire."  The Veteran stated he does not derive much pleasure from hobbies due to his physical limitations.  He also continued to report social isolation, stating that he feels close to no one and has a bad temper.  The Veteran reported fear of being around African Americans because he was sexually assaulted by an African American soldier while stationed in Germany.  The Veteran also reported recurrent and distressing thoughts and dreams, as well as hallucinations of shadows of others running around in the backyard at night.
The examiner observed no deficits in attention and concentration, nor any obsessive-compulsive behaviors.  The Veteran reported no panic attacks or suicidal ideations/attempts.  The Veteran reported no problems with impairment in activities of daily living-he reported helping with chores and managing finances.  The examiner concluded that the degree of the Veteran's psychological and occupational impairment was in the moderate range; she observed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In a February 2014 VA treatment note, the Veteran reported having more nightmares involving African American people and situations similar to his military sexual trauma experience.  However, he also reported getting out more and doing things with his son.  

In a March 2014 VA treatment note, the Veteran reported occasional flashbacks, but stated that the medications were helping with his mood and sleep.  He also stated that therapy was helping him deal with his PTSD symptoms.  The Veteran reported no issues with anger or anxiety, no suicidal ideations/attempts, and less intrusive thoughts of his military sexual trauma.

In VA treatment notes from April and May 2014, the Veteran reported developing a new hobby and that he was getting more comfortable around African Americans.  He also reported that he was starting to exercise.

In a VA treatment note from June 2014, the Veteran reported that he was sleeping too much and was experiencing boredom and frustration with the lack of structure in his life.  He reported increased PTSD symptoms.  However, in August 2014, the Veteran reported that his medication was helping him better manage his PTSD symptoms.  He stated that he was doing much better and not feeling irritable or angry, and had not felt triggered by his African American neighbors.

In a January 2015 VA treatment note, the Veteran reported doing well emotionally, for the most part.  He stated that he was not experiencing some of the distress he had previously experienced with his PTSD symptoms.

The Veteran's medical records prior to January 15, 2016 consistently detail symptoms more closely associated with a 30 percent disability rating for PTSD.  The evidence during this time indicates that while the Veteran had been experiencing problems primarily with sleep disturbance and social isolation due to anxiety, despressed mood, and suspiciousness, he was generally functioning satisfactorily.  His conversation was normal, he was not experiencing problems with activities of daily living, he was not noted to have hygiene issues, he was not engaging in any high risk behaviors, he was not experiencing panic attacks more than once a week, and he reported only mild issues with memory loss.  Indeed, the Veteran consistently reported improvements in his ability to manage his PTSD symptoms through treatment.

During both his February 2011 and March 2013 VA exams, the examiners determined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  This is contemplated in his current 30 percent rating for this period of time.  As previously discussed, a 50 percent rating is warranted where there are symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Based on the foregoing, the Board finds that an increased disability rating for the Veteran's service-connected PTSD for the period prior to January 15, 2016 is not warranted.
In making its determination, the Board has carefully considered the Veteran's contentions with respect to the nature of his PTSD and notes that his lay testimony is competent to describe certain associated symptomatology.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above.  Ultimately, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's PTSD.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

B.  Period after January 15, 2016

The Veteran underwent another VA examination concerning his PTSD in January of 2016.  The examiner observed the Veteran to be talkative and generally pleasant, with a slightly nervous mood, no apparent thought disorder, and good insight and judgment.  During the exam, the Veteran reported having issues going out and socializing and being around African Americans.  He stated that he was not doing much but sitting at home, and that he had lost interest in his motorcycle hobby.  The Veteran reported irritability, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  He also reported increased social isolation and anxiety, to the point where he doesn't like to go out much anymore and carries a gun with him if he does.  He reported memory problems, as well as a lack of motivation to do anything constructive. 

The examiner noted an increase in the number of symptoms that actively apply to the Veteran's PTSD diagnosis, including impairment of short- and long-term memory, impaired impulse control, disturbances of motivation and mood, obsessional rituals which interfere with routine activities, and neglect of personal appearance and hygiene.  However, the examiner did not observe (and the Veteran did not exhibit or report) persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of self harm or harm of others, disorientation to time or place, or other symptoms associated with a 100 percent disability rating for PTSD.

Instead, the examiner determined that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Overall, the examiner concluded that his PTSD results in occupational and social impairment with reduced reliability and productivity.  This objective medical evaluation is actually consistent with the criteria for a 50 percent evaluation, however, the Board recognizes that an examiner's statement with respect to the severity of a disability is not dispositive. Regardless, the examiner's conclusion with respect to the severity of the Veteran's occupational and social impairment is certainly not consistent with the total occupational and social impairment contemplated by a 100 percent rating.

As previously stated, the Board has carefully considered the Veteran's contentions with respect to the nature of his PTSD and notes that while his lay testimony is competent to describe certain associated symptomatology, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his PTSD.  After close review of the competent medical evidence of record, the Board finds that a disability rating in excess of 70 percent for the Veteran's service-connected PTSD for the period following January 15, 2016 is not warranted.

As a final point, the evidence does not show and the Veteran does not assert that he is unable to work due to his PTSD.  Indeed, the Veteran reports that he stopped working due to his nonservice-connected sleep apnea.  See January 2016 VA psychiatric examination report.  As such, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a disability rating in excess of 30 percent prior to January 15, 2016 and 70 percent thereafter for service-connected PTSD is denied.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


